

117 HR 4328 IH: To rename the Department of Veterans Affairs community-based outpatient clinic in San Angelo, Texas, the “Colonel Charles and JoAnne Powell VA Clinic”.
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4328IN THE HOUSE OF REPRESENTATIVESJuly 1, 2021Mr. Pfluger (for himself, Mr. Taylor, Mr. Weber of Texas, Mr. Crenshaw, Mr. Carter of Texas, Mr. Gohmert, Mr. Tony Gonzales of Texas, Mr. Sessions, Mr. Cuellar, and Mr. Vela) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo rename the Department of Veterans Affairs community-based outpatient clinic in San Angelo, Texas, the Colonel Charles and JoAnne Powell VA Clinic.1.FindingsCongress finds the following:(1)Colonel Charles Powell and his wife, Mrs. Joanne Powell, served the community of San Angelo, Texas, with character and dignity.(2)Colonel Powell served as the base commander of Goodfellow Air Force Base from 1980-1984.(3)When the Powells moved to San Angelo, Charles was ordered to help Goodfellow avoid closure and the displacement of many members of the Armed Forces from the community they had grown to love.(4)The impact of Charles' career can still be felt today at Goodfellow Air Force Base, as it serves as a training school for thousands of members from every Armed Force to train in cryptology, intelligence, and firefighting.(5)Joanne assisted thousands of constituents in the district offices of Representatives Tom Loeffler, Lamar Smith, K. Michael Conaway, and August Pfluger.(6)One of the several duties Joanne spearheaded was the annual process of nominations to the military service academies, which was always a year-round process for her.(7)With Joanne's assistance, many of the young men and women of the 11th District went on to serve the Nation and attend one of the military service academies.(8)In addition, Joanne was a fierce advocate of veterans and helped thousands of individuals gain access to the benefits they rightfully earned.(9)Joanne’s compassion and dedication helped make the Concho Valley a better place.2.Name of Department of Veterans Affairs community-based outpatient clinic, San Angelo, Texas The Department of Veterans Affairs community-based outpatient clinic in San Angelo, Texas, shall after the date of the enactment of this Act be known and designated as the Colonel Charles and JoAnne Powell VA Clinic. Any reference to such clinic in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Colonel Charles and JoAnne Powell VA Clinic.